             Case 1:20-cv-09380-JMF Document 27 Filed 01/28/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 JUAN B. PUJOL MOREIRA, in his personal capacity and :
 as Personal Representative and Administrator of the                      :
 ESTATE OF NIEVES PUJOL a/k/a NIEVES MOREIRA :                                 20-CV-9380 (JMF)
 MARTINEZ, et al.,                                                        :
                                                                          :         ORDER
                                     Plaintiffs,                          :
                                                                          :
                   -v-                                                    :
                                                                          :
 SOCIETE GENERALE, S.A., et al.,                                          :
                                                                          :
                                     Defendants.                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On January 27, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

       It is hereby ORDERED that, in light of the briefing schedule adopted on December 29,
2020, ECF No. 18, Plaintiff shall file any amended complaint no later than thirty days after the
motion to dismiss was filed. Plaintiff will not be given any further opportunity to amend the
complaint to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within thirty days after the motion, and any
reply shall be filed within twenty-one days of any opposition.

         If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiff shall file any opposition to the motion to dismiss by thirty days after
the motion was filed, and Defendant shall file any reply by twenty-one days after the opposition
is filed. See ECF No. 18.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled for
February 11, 2021 is adjourned sine die.

        SO ORDERED.
Dated: January 28, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
